PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,031,537
Issue Date: May 12, 2015
Application No. 12/257,205
Filing or 371(c) Date: October 23, 2008
Attorney Docket No. 1000-2296
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed June 16, 2020, under 37 CFR 1.378(b), to accept late payment of a maintenance fee, which is being treated as a request for acceptance of a fee deficiency submission under 37 CFR 1.28(c).

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, the status as a large entity has already been established and any future fee(s) submitted must be paid at the undiscounted rate.

Petitioner has stated in present petition that the desired additional amount of $880 and that additional amount is being mailed to the maintenance fee correspondence address. A review of the Office records indicates that such payment has not be received.  However, petitioners has submitted with the request the $2,000 required fee for a petition under 37 CFR 1.378(b), which is unnecessary because the patent is in fact not expired and petitioner filed the incorrect petition.  Therefore, the $880 deficiency amount owed will be deducted from the unnecessary $2,000 fee and applied towards the deficiency payment.  

Since petitioner did not give the Office authorization to credit any overpayments, petitioner may request a refund for the remaining overpayment of $1,120 by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request.


Inquiries related to this communication should be directed to JoAnne Burke at (571) 272-4584. 



/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions